IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43433

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 333
                                                )
       Plaintiff-Respondent,                    )   Filed: January 21, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JAMES OSCAR SOWLES,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for failure to verify address as a violent sexual
       predator, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       James Oscar Sowles pled guilty to one count of felony sexual predator address
verification violation. Idaho Code §§ 18-8308(2), 18-8311. The district court sentenced Sowles
to a unified term of ten years with three years determinate. Sowles appeals asserting that the
district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Sowles’ judgment of conviction and sentence are affirmed.




                                                   2